Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 1 of 10 PageID: 59



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

MICHAEL J. CLAUSO,                      :
                                        :      CIV. NO. 20-7056 (RMB-JS)
                 Plaintiff              :
                                        :
     v.                                 :                OPINION
                                        :
CORR. OFFICER, et al.,                  :
                                        :
                 Defendants             :

BUMB, DISTRICT JUDGE

     Plaintiff   Michael        J.   Clauso,        a    prisoner     incarcerated       in

Northern State Prison in Newark, New Jersey, filed this civil

rights action on June 9, 2020. (Compl., Dkt. No. 1.) Plaintiff

submitted an application to proceed in forma pauperis (“IFP”) under

28 U.S.C. § 1915 (IFP App., Dkt. No. 1-1), which establishes his

financial eligibility to proceed without prepayment of the filing

fee and will be granted.

     Plaintiff subsequently filed two letter requests seeking to

merge this civil action with another action he filed on June 9,

2020, Clauso v. Corr. Off. Moralez, NSP, Civ. Action No. 20-

7054(ES-MAH).    (Letters,       Dkt.       Nos.    3,    4.)    Plaintiff    has      sued

different   defendants     in    the    two        actions      he   initiated    in   the

District of New Jersey and the claims are related only by the fact

that Plaintiff alleges violation of his constitutional rights by

prison    officials   at   different         prisons       within     the   New   Jersey
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 2 of 10 PageID: 60



Department     of    Corrections.   Federal         Rule    of    Civil     Procedure

20(a)(2) permits joinder of defendants in one action where “any

right to relief is asserted against them jointly, severally, or in

the   alternative     with   respect     to    or   arising      out   of   the   same

transaction,        occurrence,     or        series       of    transactions      or

occurrences”; and        “any question of law or fact common to all

defendants will arise in the action.” Upon review of Plaintiff’s

complaint in Civil Action No. 20-7054, he does not meet the Rule

20(a)(2) requirements for joinder of defendants in this matter.

      For the reasons discussed below, the Court will dismiss the

complaint without prejudice upon screening pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(b) and 42 U.S.C. § 1997e(c).

I.    Sua Sponte Dismissal

      When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief.



                                         2
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 3 of 10 PageID: 61



     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal    pleadings    drafted    by   lawyers.’”    Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                     3
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 4 of 10 PageID: 62



a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.        The Complaint

      The complaint arises out of an injury Plaintiff suffered on

August     6,    2018,   while   riding   in   a   New   Jersey   Department   of

Corrections transport van between Mid-State Correctional Facility

in Wrightstown, New Jersey and Garden State Youth Correctional

Facility in Yardville, New Jersey. (Compl., Dkt. No. 1.) Plaintiff

alleges that he was riding in the back of the transport van while

handcuffed and his legs shackled. He alleges that the driver of

the van, at the direction of a senior corrections officer, was

driving recklessly during rush hour and slammed on the breaks

driving around the bend of the road, which caused Plaintiff to

fall to the floor, hit his head on the plexiglass petition and

contort his neck. Plaintiff felt a sharp pain his spine and

shoulder blade. He further alleges that Sergeant Clemens at Garden

State Youth Correctional Facility refused to send Plaintiff to St.

Francis for medical treatment. He alleges that his head wound bled

for sixteen hours.



                                          4
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 5 of 10 PageID: 63



     Plaintiff acknowledges that he received medical treatment

including x-rays, MRIs, pain medication and physical therapy. He

states that a steroid injection was recommended but it is a high

risk surgery that might be ineffective, and a doctor has advised

him against it. Plaintiff claims that if he had received medical

treatment sooner, he might not have the permanent injury he now

suffers.   The   defendants   are   the   unidentified    driver   of   the

transport van, employed by Mid-State Correctional Facility; the

unidentified senior corrections officer who was in the transport

van and is employed by Mid-State Correctional Facility; Sergeant

Clemens at Garden State Youth Correctional Facility; and Dr. Mya

at Garden State Youth Correctional Facility, who was the first

doctor to treat Plaintiff after the accident.

     B.    Section 1983 Claims

     Plaintiff asserts jurisdiction under 42 U.S.C. § 1983, which

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....



                                     5
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 6 of 10 PageID: 64



To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

           1.     Eighth Amendment Failure to Protect Inmate Safety

     “To   establish     a   failure-to-protect         claim,   inmates   must

demonstrate     that   (1)   they   are       ‘incarcerated   under   conditions

posing a substantial risk of serious harm’; and (2) the prison

official acted with ‘deliberate indifference’ to their health and

safety.” Evans v. Cameron, 442 F. App'x 704, 706 (3d Cir. 2011)

(per curiam) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

The deliberate indifference standard is met only if the official

was actually aware of the existence of an excessive risk.                   Id.

(citing Beers–Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir.

2001)).

     Plaintiff’s allegation that the driver of the transport van

was driving recklessly at the direction of a senior officer fails

to state a deliberate indifference claim because it does not

explain what the senior officer directed the driver to do or how

that action was reckless. The term “reckless,” in this context, is

a legal conclusion that is not entitled to the assumption of truth.
                                          6
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 7 of 10 PageID: 65



Moreover, the allegations in the complaint do not explain how the

senior officer and the driver were aware that the action the driver

was directed to take would put Plaintiff at a substantial risk of

serious harm. The Court will deny this claim without prejudice.

           2.   Eighth Amendment Inadequate Medical Care

     Plaintiff brings Eighth Amendment claims against Sergeant

Clemens for failing to send him to Saint Francis for medical care

after the accident in the transport van on August 6, 2018 and

against Dr. Mya for delay in providing medical treatment for his

injuries from the August 6, 2018 accident. To state an Eighth

Amendment claim against Sergeant Clemens, presumably a non-medical

prison official, Plaintiff must allege facts establishing that

Clemens had a reason to believe that prison doctors or their

assistants were not treating or were mistreating Plaintiff. See

e.g. Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). “If a

prisoner is under the care of medical experts … a non-medical

prison official will generally be justified in believing that the

prisoner is in capable hands.” Spruill, 372 F.3d at 236. Plaintiff

alleges that his head wound bled for many hours but he does not

allege that Sergeant Clemens knew that Dr. Mya was not treating

his head wound or that the treatment was delayed for non-medical

reasons. The Court will dismiss this claim without prejudice.



                                     7
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 8 of 10 PageID: 66



     Deliberate   indifference     by    a    medical   professional   to    an

inmate’s serious medical need may constitute an Eighth Amendment

violation when “‘necessary medical treatment [i]s ... delayed for

non-medical reasons[.]’” Durmer v. O'Carroll, 991 F.2d 64, 68 (3d

Cir. 1993) (quoting Monmouth Cty. Corr. Institutional Inmates v.

Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987) (citations omitted)).

“[M]ere disagreements over medical judgment do not state Eighth

Amendment claims.’” Id. at 70 (quoting White v. Napoleon, 897 F.2d

103, 110 (3d Cir. 1990)).

     Plaintiff acknowledges that he was evaluated and treated with

x-rays,   MRIs,    pain   medication         and   physical   therapy.      His

speculative allegation that some sort of treatment provided sooner

would have led to a better result fails to state an Eighth

Amendment claim against Dr. Mya at Garden State Youth Correctional

Facility. The Court will dismiss this claim without prejudice.

     C.    New Jersey Tort Claims

     Assuming Plaintiff is attempting to bring a New Jersey medical

malpractice claim against Dr. Mya, 1 he has failed to allege any


1 Plaintiff attached to his complaint a copy of a notice of claim
for damages filed with the New Jersey Department of Treasury, Tort
and Contract Unit, Claim Service Section, for medical malpractice
in relation to the injury he suffered on August 6, 2018. The
notice, however, appears to be directed at medical personnel at
Northern State Prison, not Dr. Mya at Garden State Youth
Correctional Facility. (Ex., Dkt. No. 1-2 at 7-8.)

                                     8
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 9 of 10 PageID: 67



facts that establish Dr. Mya breached the standard of care with

respect to a particular treatment or evaluation that she provided

or failed to provide. See Scott v. Manenti, 781 F. App'x 65, 69

(3d Cir. 2019) (per curiam) (stating elements of New Jersey medical

malpractice claim include the applicable standard of care, a

deviation   from   that    standard    of   care   and   that    the   deviation

proximately caused the injury.)

     For his negligence claim against the driver of the New Jersey

Department of Corrections transport van, 2 Plaintiff alleges the

driver was reckless and that he had to hit the brakes hard when

coming around a bend. Plaintiff does not explain how the driver

was reckless. For example, Plaintiff does allege that the driver

was exceeding the speed limit or not paying attention to the road.

Without additional facts, Plaintiff fails to allege how the driver

breached the duty he owed to Plaintiff. See Davis v. Brickman

Landscaping,   Ltd.,      98   A.3d   1173,   1178-79    (N.J.    2014)    (“[A]

negligence cause of action requires the establishment of four

elements: (1) a duty of care, (2) a breach of that duty, (3) actual

and proximate causation, and (4) damages”) (quoting Jersey Cent.

Power & Light Co. v. Melcar Util. Co., 59 A.3d 561 (N.J. 2013)).




2 Plaintiff attached to the complaint a copy of his notice of tort
claim against the driver, which is dated October 22, 2018. (Ex.,
Dkt. No. 1-2 at 1-2.)
                                9
Case 1:20-cv-07056-RMB-JS Document 5 Filed 09/15/20 Page 10 of 10 PageID: 68



Moreover, because the Court will dismiss Plaintiff’s § 1983 claims

without prejudice, the Court declines to exercise supplemental

jurisdiction over Plaintiff’s state law claims. See 28 U.S.C. §

1367(a),   (c).    Alternatively,     the   Court    would   dismiss    the

negligence claims without prejudice for failure to state a claim.

III. CONCLUSION

     The Court will dismiss the complaint without prejudice for

failure to state a claim.



An appropriate Order follows.



DATE:   September 15, 2020
                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     10
